In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, Hereford Insurance Company and Manuel Santana separately appeal from a judgment of the Supreme Court, Nassau County (Sher, J.), entered March 25, 2011, which, after a framed-issue hearing, granted the petition and permanently stayed arbitration.
Ordered that the judgment is affirmed, with one bill of costs.
Where, as here, a case is determined after a hearing held before a Justice of the Supreme Court, this Court’s power to review the evidence is as broad as that of the Supreme Court, taking into account in a close case the fact that the Supreme *997Court had the advantage of seeing the witnesses (see Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]; Matter of Government Empls. Ins. Co. v Albino, 91 AD3d 870, 871 [2012]; Matter of Allstate Ins. Co. v Tae Hong Ji, 81 AD3d 940, 940 [2011]). We decline to disturb the Supreme Court’s determination, made after a framed-issue hearing, that there was no physical contact between the insured vehicle and an alleged hit-and-run vehicle (see Matter of Government Empls. Ins. Co. v Albino, 91 AD3d at 871; Matter of Allstate Ins. Co. v Tae Hong Ji, 81 AD3d at 940; Matter of Government Empls. Ins. Co. v Steinmetz, 51 AD3d 1022 [2008]). Accordingly, the Supreme Court properly granted the petition and permanently stayed arbitration. Florio, J.P., Lott, Sgroi and Miller, JJ., concur.